          Case 1:17-cr-00019-PLF Document 73 Filed 09/03/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )
                                    )               Criminal No. 17-0019 (PLF)
SHEILA SCUTCHINGS,                  )
                                    )
            Defendant.              )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               Pending before the Court is defendant Sheila Scutchings’ Renewed Emergency

Motion to Reduce Sentence under 18 U.S.C. § 3582(c)(1)(A). Renewed Emergency Motion to

Reduce Sentence (“Def.’s Renewed Mot.”) [Dkt. No. 67].

               On June 19, 2020, this Court held that Ms. Scutchings had not demonstrated

extraordinary and compelling reasons to warrant her release, and that her release would be

inconsistent with the sentencing factors set forth in Section 3553(a) because she had served only

ten months of a fifty-four month sentence for a serious crime with many vulnerable victims.

Memorandum Opinion and Order [Dkt. No. 66] at 6.

               On July 9, 2020, Ms. Scutchings filed a renewed motion contending that the

increased number of COVID-19 cases at FMC Carswell constituted extraordinary and

compelling circumstances and made her more susceptible to contracting the virus inside the

medical center than if she were to be released. Def.’s Renewed Mot. ¶ 6. At the time of the

filing of her initial motion for compassionate release, FMC Carswell reported only two positive

cases of the virus. Government’s Surreply in Opposition to Defendant’s Emergency Motion to

Reduce Sentence [Dkt. No. 61] at 12. As of July 23, 2020, the Bureau of Prisons reported 514
          Case 1:17-cr-00019-PLF Document 73 Filed 09/03/20 Page 2 of 3




cases of the virus at FMC Carswell. Memorandum Opinion and Order [Dkt. No. 70] (citing

COVID-19 Cases, FEDERAL BUREAU OF PRISONS, www.bop.gov/coronavirus/); see also Reply to

Government’s Response in Opposition to Defendant’s Renewed Emergency Motion to Reduce

Sentence [Dkt. No. 69] ¶ 2-3 (noting a 294% increase in the number of cases at FMC Carswell

between July 9, 2020 and July 20, 2020, and an additional 250% increase between July 20, 2020

and July 21, 2020).

                Although the Court’s rationale for denying Ms. Scutchings’ original motion

based on the Section 3553(a) factors still applied, in light of the dramatic increase in the number

of COVID-19 cases the Court ordered that the pending motion would be held in abeyance while

the government submitted a surreply with “data providing updates on the daily infection rate at

FMC Carswell” over the following three weeks. Memorandum Opinion and Order [Dkt. No. 70]

at 2. The Court further ordered that “the surreply be accompanied by a declaration from an

official with personal knowledge of the circumstances at FMC Carswell documenting the

infection-rate data therein and attesting to the procedures being implemented to mitigate the risk

of infection to the prison population at FMC Carswell.” Id. at 3.

               On August 20, 2020, the government filed a surreply stating that “the number of

active cases of COVID-19 at FMC Carswell had fallen dramatically since the issuance of the

Court’s Order.” Government’s Surreply Providing Data on the Number of COVID-19 Cases at

FMC-Carswell [Dkt. No. 72] at 1. The government stated that the number of cases had

decreased “from 529 active inmate cases on July 28 to 8 active inmate cases on August 18.” Id.

Further, the declaration of Warden Raul Campos, Jr. stated that FMC Carswell had begun “mass

testing” of inmates and now “used cohort isolation to isolate inmates on housing units with other

inmates who were positive. The inmates who tested positive were not permitted to interact with




                                                 2
          Case 1:17-cr-00019-PLF Document 73 Filed 09/03/20 Page 3 of 3




inmates from other housing units while they were still considered contagious by CDC

guidelines.” Declaration of Associate Warden Raul Campos, Jr. (“Decl.”) [Dkt. No. 72-1] at ¶ 2.

In addition, Warden Campos’ declaration stated that FMC Carswell had taken numerous other

precautions to prevent the spread of COVID-19, including the regular sanitization of surfaces

and the use of masks. Id. at ¶ 5.

               Having reviewed the current data on the daily infection rates at FMC Carswell

and the Warden’s declaration attesting to the facility’s practice of isolation, sanitization

procedures, and use of masks, the Court is satisfied that the safety of Ms. Scutchings and that of

other inmates at FMC Carswell is well attended. See Decl. at ¶¶ 2, 3, 5. Because Ms.

Scutchings’ request for a sentence reduction lacks the requisite extraordinary and compelling

character and her release would be inconsistent with the sentencing factors identified in Section

3553(a), the reasoning in the Court’s original judgment stands. See Memorandum Opinion and

Order [Dkt. No. 66]. For the foregoing reasons, it is hereby

               ORDERED that Defendant’s Renewed Emergency Motion to Reduce Sentence

[Dkt. No. 67] is DENIED without prejudice.

                SO ORDERED.



                                                          /s/
                                                        PAUL L. FRIEDMAN
                                                        United States District Judge

DATE: September 3, 2020




                                                  3
